Citation Nr: 0623323	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for chronic lumbosacral strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from June 1998 to 
December 2001 and from July 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which granted service connection 
for chronic lumbosacral strain with degenerative arthritis, 
assigning a 10 percent disability rating therefor.

A hearing before the undersigned via video conference was 
held in November 2005.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the November 2005 hearing before the undersigned, the 
veteran testified that the severity of his low back 
disability has grown worse since his July 2003 VA 
examination.  The veteran stated that he began using crutches 
shortly before the hearing to keep from falling when his left 
leg collapses.  He estimated his back pain to be an "8" on 
a scale of 10.  An October 2005 private hospital report 
reflects treatment for an exacerbation of low back pain.  The 
veteran testified that he receives treatment once or twice a 
month from VA and his outpatient treatment records do not 
appear to be complete.  

In consideration of the foregoing, the case is REMANDED for 
the following action:

1.  Obtain the veteran's outpatient and 
inpatient treatment reports from the VA 
Medical Center (MC) in Little Rock, 
dated from August 2003 to present and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
chronic lumbosacral strain with 
degenerative arthritis.  All required 
tests and studies should be completed 
as appropriate, including X-rays, range 
of motion, and orthopedic/neurological 
evaluations.  The examiner should 
specify the number of incapacitating 
episodes (bed rest prescribed by a 
physician) the veteran has experienced 
in a 12 month period.  The claims file 
should be provided to and reviewed by 
the examiner, and the examiner should 
indicate in the report that the claims 
file has been reviewed.

3.  Thereafter, VA should readjudicate 
the claim, considering staged ratings 
under both the new and the old criteria 
for disabilities of the spine.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


